DETAILED ACTION
	This action is responsive to 03/02/2021.
	Prior objection to claims 3-5, 6-7, 12-13, 15, 22, 25, 28, and 34-36 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The declarations under 37 CFR 1.130(a) filed on 03/02/2021 is sufficient to overcome the rejection of claims 1, 3-7, 34-36, and 38-39 based on Ploumis et al. (“Perception-Based Histogram Equalization for Tone Mapping Applications”). The 102(a)(1) date of the aforementioned reference is within the grace period of the instant application, and based on the submitted declaration, it is evident that all the authors in the aforementioned reference are named as inventors of the instant application. Since the 102(a)(1) date is within the grace period, Ploumis et al. is not available as prior art based on 102(b)(1)(A) exception.
Allowable Subject Matter
Claims 1, 3-7, 12-13, 15, 17, 20, 22, 25-26, 28, 31-36, and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention relates generally to tone mapping and inverse tone mapping.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A method of producing at least one output image signal representing, at least, a plurality of output luminance values in an output range of luminance values, the method comprising: identifying a mapping function based at least in part on a perceptually scaled distribution of a plurality of input luminance values in an input range of luminance values different from the output range of luminance values; transforming the plurality of input luminance values into respective perceptually scaled output luminance values according to the mapping function; transforming the perceptually scaled output luminance values into respective ones of the plurality of output luminance values; and producing the at least one output signal representing, at least, the plurality of output luminance values.” Similar limitations are also recited in independent claim 39. Claims 17, 22, and 31-33 have been previously indicated in the non-final Office action as being allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627